Citation Nr: 0802276	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-43 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease with plica, left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease with plica, right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1990 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

Correspondence from the veteran suggests his intent to file a 
new claim for depression and to reopen his claims for chronic 
fatigue, sleep impairment, and arthritis of the back.  Also, 
in addition to the veteran's statement that he cannot work, 
the veteran's representative argued in November 2007 that a 
claim for a total rating based on individual unemployability 
based on an extraschedular rating is encompassed in a claim 
for increased rating (TDIU), citing Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  In Bagwell, however, the Court noted 
that there was a TDIU claim pending before the RO, and 
concluded that the claim for increase was inextricably 
intertwined with the extraschedular rating claim and the TDIU 
claim.  These issues are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 received in December 2004, the veteran 
reported that his knees are getting progressively worse and 
that he cannot work.  Consequently, VA should schedule 
another examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997) (VA should have scheduled another examination where 
the appellant complained of increased hearing loss two years 
after his last audiology examination).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board also notes that the veteran submitted additional 
evidence directly to the Board, which was received in 
November 2007 without a waiver of consideration by the agency 
of original jurisdiction (AOJ).  This will also give the AOJ 
an opportunity to consider this evidence.  See 38 C.F.R. 
§ 20.1304(c).  In addition, the additional evidence submitted 
includes an award letter from the Social Security 
Administration (SSA) concerning the veteran's Supplemental 
Security Income (SSI) benefit payments.  This will give the 
AOJ an opportunity to obtain the records related to the 
veteran's receipt of benefits from SSA.

Moreover, as the AOJ assigned the initial 10 percent 
disability evaluation for degenerative joint disease with 
plica of each knee using Diagnostic Codes 5299-5257, this 
will give the AOJ an opportunity to consider whether separate 
compensable ratings should be assigned using the diagnostic 
code for arthritis as well as Diagnostic Code 5257.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997)(A claimant who 
has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257).

As the veteran's appeal was transferred to the Board in 
February 2005, this will also give the veteran an opportunity 
to receive the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


2.  Obtain any records concerning the 
veteran's receipt of benefits, including 
the medical records upon which the 
decision was based, from the Social 
Security Administration.  

3.  Schedule the veteran for an 
examination to determine the nature and 
severity of the appellant's bilateral knee 
disability.  The claims folder must be 
made available for the examiner to review.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  

4.  Readjudicate the issue on appeal in 
light of all of the evidence of record, 
including the evidence submitted directly 
to the Board, with specific consideration 
of whether separate compensable ratings 
should be assigned using the diagnostic 
code for arthritis as well as Diagnostic 
Code 5257.  If the benefit is not granted, 
furnish the veteran and his representative 
with a supplemental statement of the case 
and afford an opportunity to respond 
before returning the record to the Board 
for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



